DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/17/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/17/2021 was filed after the mailing date of the Final rejection on 09/16/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendments
Claim 16 has been amended. Claims 17 and 22 have been cancelled. The following claims 16, 18-21, and 23-29 have been examined and are pending.
Acknowledgement to applicant's amendment to claim 22 has been noted. The claim has been reviewed, entered and found obviating to previously raised rejection under 35 USC 112 2nd. Rejection under 35 USC 112 2nd to claim 22 is hereby withdrawn.
Response to Arguments
Applicant's amendments and arguments see pages 9-14, filed 02/17/2021 of remarks have been fully considered and are persuasive. In response to applicant’s arguments regarding the amended independent claim 16 after a complete search of the entire relevant prior art the examiner has determined the claims are in condition for allowance. The previous 103 rejections of claims 16, 18-21, and 23-29 have been withdrawn.
Examiner’s Comments
The claims are now in condition for allowance.
Allowable Subject Matter
Claims 16, 18-21, and 23-29 are allowed.
This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” provision of the rule 37 CFR 1.104(e). No reason for allowance is needed, as the record is clear in light of the approved submission of Electronic Terminal Disclaimers, applicant' s arguments on 02/17/2021, and amendments filed on 02/17/2017, respectively. See MPEP 1302.14(1).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAKINAH WHITE-TAYLOR whose telephone number is (571)270-0682.  The examiner can normally be reached on Monday-Friday, 9:45-5:45.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELENI SHIFERAW can be reached on 571-272-3867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SWT/Examiner, Art Unit 2497                                                                                                                                                                                                        



/ANDREW J STEINLE/Primary Examiner, Art Unit 2497